          Case 3:13-cv-30125-PBS Document 443 Filed 02/15/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                     (BOSTON DIVISION)
__________________________________________
                                                    )
MARK ANTHONY REID,                                  )
                                                    )
on behalf of himself and others similarly situated, )
                                                    )
       Petitioners/Plaintiffs,                      )
                                                    ) C.A. No. 3:13-cv-30125-PBS
       v.                                           )
                                                    )
CHRISTOPHER DONELAN, SHERIFF,                       )
FRANKLIN COUNTY, MASS., ET AL.,                     )
                                                    )
       Respondents/Defendants.                      )
__________________________________________)

                  RESPONDENTS’ NOTICE OF PETITIONER’S RELEASE

        Respondents file this Notice of Petitioner Leo Felix Charles’ release. In an exercise of

discretion pursuant to 8 U.S.C. § 1231(a), on February 14, 2019, Immigration and Customs

Enforcement (ICE) released Mr. Charles on an Order of Supervision (OSUP). See Declaration of

Robert Sousa, dated February 15, 2019, at ¶ 9 (“Sousa Decl.”) (Attached as Res. Exh. 1).

Accordingly, the parties agree that Mr. Charles’ release from immigration custody render his

habeas claims moot (ECF No. 430). Thus, the parties request the Court to dismiss Mr. Charles’

habeas petition. In support of this Notice, Respondents state as follows:

1.   Mr. Charles, a native and citizen of Haiti, was admitted to the United States in May 1982, on

     a B-2 non-immigrant visitor visa, with authorization to remain in the United States for a

     temporary period not to exceed six months. Mr. Charles, however, remained in the United

     States after the expiration of his visa without authorization.

2. In February 1999, while in the custody of the Connecticut Department of Corrections, ICE

     served Mr. Charles with a Notice to Appear, and placed Mr. Charles in removal
         Case 3:13-cv-30125-PBS Document 443 Filed 02/15/19 Page 2 of 5



    proceedings. 1 Sousa Decl. ¶ 4.

3. On January 9, 2003 Mr. Charles was ordered removed from the United States under INA §

    237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), as an alien who entered the United States as a visitor

    and remained for a time longer than permitted. Sousa Decl. ¶ 5. The immigration judge,

    however, granted Mr. Charles Deferral of Removal under the Convention Against Torture. 8

    C.F.R. § 1208.17. Sousa Decl. ¶ 5. When Charles was released from state prison to parole

    on February 24, 2010, ICE did not take him into immigration custody due to the grant of

    deferral of removal.

4. Mr. Charles next came to the attention of immigration officials in August of 2013 while he

    was detained by the state of Connecticut on pending criminal charges. Sousa Decl. ¶ 6. In

    March of 2017, while Mr. Charles was serving this criminal sentence for Assault in the First

    Degree in violation of C.G.S. §53a-59, ICE’s Office of the Principal Legal Advisor filed a

    motion to reopen the 2003 grant of deferral of removal. Sousa Decl. ¶ 6. The immigration

    judge granted ICE’s motion to reopen the grant of Mr. Charles’ deferral of removal. Sousa

    Decl. ¶ 6. Mr. Charles was released from criminal custody on February 2, 2018 and for the

    first time, entered immigration custody. Sousa Decl. ¶ 7.

5. On February 22, 2018 the immigration judge denied Mr. Charles’ application for deferral of

    removal pursuant to the Convention Against Torture. Sousa Decl. ¶ 8. On October 3, 2018,

    the Board of Immigration Appeals dismissed Mr. Charles’s appeal. On October 19, 2018, Mr.

    Charles filed a Petition for Review of the Board of Immigration Appeals order and a Motion




1
 Mr. Charles was placed into removal proceedings on the immigration court’s Institutional
Hearing Program (“IHP”), which allows immigration hearings to take place while an alien is still
serving a state or federal prison sentence to minimize the amount of time they spend in
immigration detention once they are released from criminal detention. Sousa Decl. ¶ 4.
         Case 3:13-cv-30125-PBS Document 443 Filed 02/15/19 Page 3 of 5



   to Stay his removal. On December 11, 2018, the Second Circuit Court of Appeals granted

   Charles a stay of removal. Sousa Decl. ¶ 8.

6. Because the immigration judge only re-opened Mr. Charles’ 2003 grant of deferral of

   removal, Mr. Charles’ 2003 final order of removal remains valid. Thus, Respondents deem

   Mr. Charles to be subject to the provisions of 8 U.S.C. § 1231(a) (Detention and removal of

   aliens ordered removed, rather than 1226(c)).

7. On February 14, 2018, ICE exercised its discretion to release Mr. Charles on conditions

   under 8 U.S.C. § 1231(a). Thus, Mr. Charles’ habeas claims are now moot.

       WHEREFORE, the parties request the Court dismiss Mr. Charles’ petition for writ of

habeas corpus, with each party to bear its own fees and costs.



Date: February 15, 2019                      Respectfully submitted,

                                             JOSEPH H. HUNT
/s/ Michael Wishnie (with permission)        Assistant Attorney General
                                             Civil Division
Erin Drake, Law Student Intern
Clare Kane, Law Student Intern               WILLIAM C. PEACHEY
Aseem Mehta, Law Student Intern*             Director, District Court Section
Marisol Orihuela†                            Office of Immigration Litigation
Michael Wishnie (BBO# 568654)
Jerome N. Frank Legal Svcs. Org.             ELIANIS PEREZ
P.O. Box 209090                              Assistant Director
New Haven, CT 06520                          District Court Section
Phone: (203) 432-4800                        Office of Immigration Litigation
Fax: (203) 432-1426
michael.wishnie@ylsclinics.org               /s/ Huy M. Le
                                             HUY M. LE
Counsel for Petitioners                      M.A. Bar Identification No. 697256
*Law student appearance forthcoming          U.S. Department of Justice
† Admitted pro hac vice.                     Trial Attorney
                                             United States Department of Justice
                                             Civil Division
                                             Office of Immigration Litigation
                                             District Court Section
         Case 3:13-cv-30125-PBS Document 443 Filed 02/15/19 Page 4 of 5



                                                P.O. Box 868, Ben Franklin Station
                                                Washington, D.C. 20044
                                                Telephone: (202) 353-4028
                                                Facsimile: (202) 305-7000
                                                E-mail: Huy.M.Le2@usdoj.gov

                                                Attorneys for Respondents



* I attest that Petitioners’ counsel concurs in this filing’s content and has authorized its filing.

                                                        /s/ Huy M. Le
                                                        By: HUY M. LE
                                                        Trial Attorney
         Case 3:13-cv-30125-PBS Document 443 Filed 02/15/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE
                                  Civil No. 3:13-cv-30125-PBS

       I hereby certify that a true copy of the above Joint Motion for Dismissal was served upon

the attorney of record for each other party on February 15, 2019, through the CM/ECF for the

District of Massachusetts. All parties are registered CM/ECF participants and were served

electronically, as identified on the Notice of Electronic Filing (NEF).



                                                     /s/ Huy M. Le
                                                     By: HUY M. LE
                                                     Trial Attorney


Date: February 15, 2019
